Title: To George Washington from John Ely, 25 December 1789
From: Ely, John
To: Washington, George


          
            SayBrook 25th Decembr 1789
          
          Permitt me Mr President to wish You & your Lady the Compliments of the Season.
          And also be Pleased to Permitt me to Inclose you a Coppy of a Letter I wrote you in 1780 and also one to the President of Congress of a Similar Nature, Together with a Petition to Congress, Those Letters Anticipated Events which have since Taken Place, as will appear by my Petition to Congress—I take this Method to Prevent Trouble to the President as I cannot Expect him to Pay Attention to Matters of an Individual Subject, when Great National Matters Calls for his Attention; Yet should I be so Fortunate as to Attract a Moments Reflection on my Conduct & Sufferings while in Captivity it might give a Favorable turn to an Unfortunate man, my Petition was Prefered to the Old Congress about 4 Years Past on which a Committe was appointed, which Committe who consisted of Doctr Johnson Mr King & Mr Henry made a Favourable Report. Leaveing a Blank for the Sum Found Due in which Situation, it now Lies, I Intend to wait on Congress in February Next for a Desition—I Flatter my self if aught in my Carrector Deserves your Notice and that of Congress I shall have Justice Done me. Permitt Further to add that as it is the Opinion of the Mercantile & Tradeing Part of this State that you will Ultimately Think Propper to Establish a Navil

Office at the Port of SayBrook; should that be the Case and I so Fortunate as to have the appointment I should Esteem my self Happy and should keep a good Lookout—I am with Every Sentiment of Respect to the President—his most Obedt and Very Hume Servt
          
            John Ely
          
        